DETAILED ACTION

The Amendment filed by Applicant on 08/09/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/09/2022 have been fully considered and they are found persuasive.

The rejection of claims 1, 5-6, 11, 14 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1-8, 10 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/080407 A1 (hereinafter “’407”) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/080407 A1 (hereinafter “’407”) in view of JP 2006-291051 A (hereinafter “’051”). ‘407 teaches process for preparing a core-shell graft copolymer by polymerizing acrylonitrile and styrene onto a graft comprising styrene-butadiene along with a surfactant comprising a potassium salt of fatty acids and potassium stearate coagulated with a magnesium sulphate solution resulting in molded articles. See ‘407, Abstract; pages 32-34.

The present invention differs from ‘407 in that the present invention requires multivalent metal salt is added to the latex. ‘051 teaches a core-shell graft copolymer with 0.5 – 8.0 wt. % calcium chloride (multi-valent salt comprising a halogenide added to the latex for coagulation. See ‘051, [0008] – [0031]. In view of ‘051, one having an ordinary skill in the art would be motivated to modify ‘407 by using calcium chloride as a coagulant because ‘051 discloses a core shell graft polymer obtained in the presence of a fatty acid based surfactant and coagulated with a calcium salt and metal plating is mentioned in [0004].  Such modification would be obvious because one would expect that the use of coagulant agent as taught by ‘047 would be similarly useful and applicable to the core-shell graft copolymer preparation taught in ‘051.

Claim 11 is allowable.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh